Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/22 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Adams on 3/22/2022.

The application has been amended as follows: 
In claims 10-14, line 1, replace “Aerial”, with -- The aerial --.  
In claims 15 and 16, line 1, replace “rotor- shroud assembly’, with -- aerial vehicle --.

Allowable Subject Matter
Claims 1- 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Cycon et al, US 5351913 A teaches:
One embodiment of a coaxial transmission/center hub subassembly for a rotor assembly having ducted, coaxial counter-rotating rotors includes a single stage transmission, a transmission housing, and a center hub support structure that are structurally and functionally interactive. The transmission housing includes upper and lower standpipe housings secured in combination with a middle housing. The single stage transmission includes an input pinion gear rotatably mounted in combination with the middle housing, and upper and lower spiral bevel gears rotatably coupled in combination with the input pinion gear to provide counter-rotation thereof. The spiral bevel gears include integral rotor shafts, respectively, rotatably mounted in the standpipe housings. The hub support structure is configured for securement of the middle housing internally in combination therewith, with respective surfaces thereof in abutting engagement so that dynamic loads of the rotors and thermal loads are directly coupled into the hub support structure via the middle housing while bending moments of the rotors are canceled in the middle housing. The hub support structure has radially extending arms for mounting the coaxial transmission/center hub subassembly in fixed coaxial relation to an airframe structure and for coupling the dynamic and thermal loads to the airframe structure. External surfaces of the standpipe housings function as sliding surfaces for linear motion of swashplate subassemblies to minimize the separation between the rotors so that the airframe structure has a compact aerodynamic and 
But fails to teach:
a central hub configured to rotate about a central axis,
a plurality of rotor blades circumferentially disposed on and moveably connected to the central hub, wherein each of the plurality of rotor blades has a first end pivotably connected to the central hub and an elongated body extending outwardly from central hub towards a second end,
wherein the second end is pivotably connected to a shroud that circumscribes the plurality of rotor blades, wherein each of the plurality of rotor blades can rotate about an elongated axis extending between the first and second end and perpendicular to the pivot connection with the shroud and
wherein the shroud is configured to rotate with the rotation of the rotors about the central axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745